             Case 3:17-cr-00533-EMC Document 1159 Filed 08/26/20 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 AJAY KRISHNAMURTHY (CABN 305533)
   KEVIN J. BARRY (CABN 229748)
 5 LINA Y. PENG (NYBN 5150032)
   Assistant United States Attorneys
 6
          450 Golden Gate Avenue, Box 36055
 7        San Francisco, California 94102-3495
          Telephone: (415) 436-6840
 8        FAX: (415) 436-7234
          Email: kevin.barry@usdoj.gov
 9
   Attorneys for United States of America
10
                                   UNITED STATES DISTRICT COURT
11
                                 NORTHERN DISTRICT OF CALIFORNIA
12
                                       SAN FRANCISCO DIVISION
13

14   UNITED STATES OF AMERICA,                       )   CASE NO. CR 17-0533 EMC
                                                     )
15           Plaintiff,                              )   UNITED STATES’ OPPOSITION TO
                                                     )   DEFENDANT HEFFERMAN’S MOTION TO
16      v.                                           )   MODIFY CONDITIONS OF RELEASE (Dkt.
                                                     )   1158)
17   MERL HEFFERMAN,                                 )
                                                     )   No Hearing Date Set
18           Defendant.                              )
                                                     )   Hon. Joseph C. Spero
19

20

21           The government respectfully opposes Defendant Hefferman’s request to travel out of the district
22 to attend the funeral of a San Diego Hells Angels member.

23           As an initial matter, on Monday, Judge Kim denied an identical request made by Defendant
24 Brian Burke and joined by Defendant Damien Cesena. Dkts. 1151 (Order); 1145 (Motion); and 1148

25 (Joinder). During the hearing on the motion, Judge Kim expressed concerns with granting travel outside

26 the district during the time of COVID-19, and she observed that unfortunately, many people are missing

27 funerals.

28
     U.S. OPPOSITION TO MOTION TO MODIFY CONDITIONS OF
     RELEASE                                  1
     CR 17-0533 EMC
             Case 3:17-cr-00533-EMC Document 1159 Filed 08/26/20 Page 2 of 3




 1          The government agrees with Judge Kim’s concerns about travel, particularly when linked to

 2 attendance at a large event attended by individuals such as the Hells Angels. Traditionally, funerals for

 3 a member in good standing can be large gatherings, particularly when that member had prominence

 4 within the enterprise. See, e.g., https://www.mercurynews.com/2011/10/29/funeral-held-for-hells-angel-

 5 killed-at-fellow-bikers-burial-begins/ (reference to “1,000 bikers” in attendance at a funeral; reference to

 6 an earlier funeral that drew more than “3,000 bikers”);

 7 https://www.eastbaytimes.com/2008/09/15/about-1000-attend-funeral-of-slain-hells-angels-leader/

 8 (“Daly City police Sgt. David Mackriss said about 1,000 members and associates of the Hells Angels

 9 club turned out at Duggan’s Serra Mortuary for the 10 a.m. funeral of Mark Guardado. A similar number

10 attended a vigil in Daly City last night.”). While these two funerals are somewhat outliers in terms of

11 numbers because of the circumstances of the deaths—one killed at an earlier funeral by a fellow Hells

12 Angel, and the other a charter president murdered by a member of the Mongols motorcycle gang—

13 funerals for members generally are well-attended. This is demonstrated by the request from three out-

14 of-town Hells Angels who are defendants in this case.

15          By virtue of their proud embrace of an outsider, anti-establishment persona, the Hells Angels and

16 their associates who will be at the funeral are less likely than other members of the public to follow the

17 practices necessary to stop the spread of the COVID-19 pandemic, such as physical distancing and mask

18 wearing. This can have serious consequences for public safety. Indeed, a surge in cases resulting from

19 the recent motorcycle rally in Sturgis, South Dakota is beginning to emerge. See, e.g.,

20 https://www.forbes.com/sites/tommybeer/2020/08/24/dozens-of-coronavirus-cases-spread-across-at-

21 least-7-states-linked-to-sturgis-motorcycle-rally/#740de53d2915 ; https://www.latimes.com/world-

22 nation/story/2020-08-25/sturgis-rally-coronavirus-dozens-infections.

23          As Judge Kim suggested, travel to and attendance at funerals presents health concerns for

24 members of the public. Frequently, it is prudent for ordinary citizens not to attend such gatherings,

25 particularly large ones. For individuals under pretrial supervision for significant crimes, the Court must

26 assess the nature of the danger to the public posed by their release, or in this case, the modification of

27 the conditions of that release. 18 U.S.C. § 3142(g)(4). Here, the danger posed by COVID-19 is

28
     U.S. OPPOSITION TO MOTION TO MODIFY CONDITIONS OF
     RELEASE                                  2
     CR 17-0533 EMC
             Case 3:17-cr-00533-EMC Document 1159 Filed 08/26/20 Page 3 of 3




 1 significant.

 2          An additional concern for the government is that the funeral is for a prominent member of the

 3 Hells Angels, Guy Castiglione, who at one time was the president of the San Diego Hells Angels

 4 charter. Mr. Castiglione is mentioned in the government’s expert declaration.

 5          I know of instances where “Out” members were beaten of out the HAMC [Hells Angels
            Motorcycle Club]. For example, on March 25, 2016, Aden Stay, HAMC Honolulu
 6
            president, was violently beaten out of the HAMC for allegedly conducting explicit social
 7          media communication with an incarcerated member’s wife. At the behest of HAMC San
            Diego president Guy Castiglione, Stay and members of the charter were lured to the
 8
            HAMC San Diego clubhouse, where Stay was violently beaten by an unknown number of
 9          HAMC. Stay sustained a concussion and a broken jaw after he was struck with a
            baseball bat.
10

11 Dkt. 1084 ¶ 116. As discussed above, it is likely that because of his status within the enterprise, Mr.

12 Castiglione’s funeral will be well attended by Hells Angels from a number of different charters. In

13 addition to memorializing the decedent’s life, the funeral will enable the Hells Angels in attendance to

14 conduct Hells Angels business face-to-face, free from concerns about government surveillance,

15 wiretapped phones, etc. This represents an independent ground to deny the motion.

16

17

18 DATED: August 26, 2020                                        Respectfully submitted,

19                                                               DAVID L. ANDERSON
                                                                 United States Attorney
20

21
                                                                 ________/s/________________
22                                                               KEVIN J. BARRY
                                                                 Assistant United States Attorney
23

24

25

26

27

28
     U.S. OPPOSITION TO MOTION TO MODIFY CONDITIONS OF
     RELEASE                                  3
     CR 17-0533 EMC
